Title: To George Washington from Charles Mynn Thruston, 12 November 1796
From: Thruston, Charles Mynn
To: Washington, George


                        
                            Sir 
                            Winchester 12th Novr 1796
                        
                        In Obedience to the requests of our fellow Citizens of Frederick County,
                            contained in the enclosed resolutions, we beg leave to approach you with the sincerest
                            affection, and for them and ourselves to express the extreme regret we feel, at the prospect
                            of your retiring from that important Office which you have hitherto filled with so much
                            honour to yourself, and so much to the interest of our common Country.
                        Indeed, Sir, it is impossible to review, the great lenght of time which you
                            have devoted to the service of your Country, the very critical situations in which you have
                            so often been placed, the Wisdom and firmness which you have always displayed, the high and
                            important Offices you have filled and the still more important services, which in the
                            discharge of the duties of those offices, you have rendered to your fellow Citizens, without
                            being imprest with the most grateful and affectionate regard for your person, and without
                            experiencing the depest concern that your Country can no longer avail herself of those
                            talents and virtues which have been so often and so eminently serviceable to her.
                        Be pleased, Sir, to accept, of our most earnest and devout wishes for your
                            future peace and happiness. May you experience, in that retirement which
                            is your choice, every personal and domestic felicity which human nature is capable of
                            enjoying.
                        
                        May you long live to see that Country, which we believe you ardently love,
                            happy in the complete fruition of Liberty and tranquillity. And May you finally be put into
                            possession of that reward, which is prepared by the great Author of all good, for those who
                            devote their lives to the happiness of thier fellow men. We have the honour to be, with
                            sentiments of the greatest Esteem and regard Sir, yr Hbe Svts
                        
                            John Smith
                            Wm McGuire
                            C. Thruston
                            Robt White jr
                            
                                Hh Holmes
                            
                        
                    